Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicants amendments and arguments of 8/15/22 as well as interview with attorney on 8/15/22 are persuasive.
The amendments overcome the 101 rejection of claims 16-20, as the computer readable medium/data store are positively recited as being non-transitory.
With respect to the prior art rejection, the prior art of Rodgers fails to disclose transmitting to the user computing device, the obtained machine learning model and metrics associated with the obtained machine learning model, wherein the user interface is further configured to allow the user to adapt or change the labeling functions based on the metrics for use in obtaining a further machine learning model.  Although figure 2B teaches labeling in an iterative process, this iterative process occurs entirely prior to the machine learning model being created, as can be seen figure 2B #238 provides ML model training materials which are then used to train the ML model.  Nothing within Rodgers teaches providing metrics within the ML model to allow for a user to then modify the labeling functions of the training materials.  This is described for example in paragraph [0048] of the instant application, wherein the machine learning model provides a ranking of importance of the features used in the rules defined by the user, allowing for the user to reformulate the rules for a new model in an iterative manner.  The prior art of record including the secondary references of Bleasdale-Shephard, Aggrawal, and Deangelo also fail to disclose this feature.  As such the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715